UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4759


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER MICHAEL WATKINS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (4:00-cr-00043-HCM-1)


Submitted:   December 21, 2011            Decided:   January 5, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy   Anderson,  ANDERSON   &  ASSOCIATES,   Virginia Beach,
Virginia, for Appellant.   Brian James Samuels, Assistant United
States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christopher        Michael     Watkins       appeals    the     district

court’s judgment revoking his supervised release and sentencing

him to six months in prison.                Watkins’s attorney has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting, in his opinion, there are no meritorious grounds for

appeal but raising the issue of whether Watkins was unlawfully

arrested and denied a probable cause hearing for a supervised

release violation.         Watkins was notified of his right to file a

pro se supplemental brief but has not done so.                 We affirm.

          We      review     a     district       court’s    judgment     revoking

supervised release and imposing a term of imprisonment for abuse

of discretion.      United States v. Copley, 978 F.2d 829, 831 (4th

Cir. 1992).      To revoke supervised release, a district court need

only find a violation of a condition of supervised release by a

preponderance of the evidence.               18 U.S.C. § 3583(e)(3) (2006).

We will affirm a sentence imposed after revocation of supervised

release if it is within the prescribed statutory range and not

plainly unreasonable.            United States v. Crudup, 461 F.3d 433,

439-40 (4th Cir. 2006).           We first consider whether the sentence

is procedurally or substantively unreasonable.                  Id. at 438.     In

this   initial    inquiry,       we   take    a    more     deferential   posture

concerning issues of fact and the exercise of discretion than

reasonableness review for Guidelines sentences.                   United States

                                        2
v. Moulden, 478 F.3d 652, 656 (4th Cir. 2007).                   Only if we find

the sentence procedurally or substantively unreasonable must we

decide whether it is “plainly” so.             Id. at 657.

            While a district court must consider the Chapter Seven

policy    statements        and   the    statutory     factors    applicable    to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583(e) (2006),

the court need not robotically tick through every subsection,

and ultimately, the court has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.           Id. at 656-57.        Moreover, while a district

court must provide a statement of reasons for the sentence, the

court    need    not   be    as   detailed    or   specific   when   imposing   a

revocation sentence as when imposing a post-conviction sentence.

United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).

            We    have      reviewed    the   record   and   conclude   that   the

district court did not err or abuse its discretion in revoking

Watkins’s supervised release, and his sentence is reasonable.

Watkins did not dispute the factual allegations in the petition

on supervised release, and the district court was required to

revoke his supervised release.                See U.S.C. § 3583(g) (2006).

The district court correctly determined his advisory Guidelines

sentence was twelve months, see U.S.C. § 3583(e)(3) (2006); USSG

§ 7B1.4(b), and reasonably determined a sentence of six months

in prison with no further supervised release was appropriate.

                                          3
Moreover, the district court correctly rejected Watkins’s pro se

arguments that his arrest was illegal and he was entitled to a

probable cause hearing after he waived a preliminary hearing.

Watkins contended that only a U.S. Marshal could execute his

arrest warrant, but it was directed to “[a]ny authorized law

enforcement         officer”   and   its   execution      complied    with    federal

law.        See Fed. R. Crim. P. 4(c).             At his revocation hearing,

Watkins argued that he was entitled to a probable cause hearing,

but    he    waived    a   preliminary     hearing   under    Fed.    R.     Crim.   P.

32.1(b)(1); and he did not dispute the factual allegations in

the petition on supervised release at his revocation hearing

conducted pursuant to Fed. R. Crim. P. 32.1(b)(2).

               In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.        We    therefore    affirm    the    district    court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.            If the client requests that a petition be

filed,       but    counsel    believes    that    such   a   petition     would     be

frivolous, then counsel may move in this court for leave to

withdraw from representation.              Counsel’s motion must state that

a copy thereof was served on the client.

               We dispense with oral argument because the facts and

legal       contentions    are   adequately       presented    in    the   materials

                                           4
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    5